DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-8, 11-19, 28, 37, 40-41, 44-45, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Saigo et al. (US Patent Publication No. 2015/0249820; hereinafter Saigo) in view of Pourquier et al. (US Patent Publication No. 2019/0334064; hereinafter Pourquier).
With reference to claim 1, Saigo discloses a light field display (100); Figs. 1-2) for producing multiple views (see paragraph 36; Figs. 3A-B), comprising: 
multiple picture elements (141), each one of the multiple picture elements (141) including multiple sub-picture elements (141r, 141g, 141b) monolithically integrated on a same semiconductor substrate (104) (see paragraphs 43, 59; Figs. 2, 4), each one of the multiple sub-picture elements (141r, 141g, 141b) including (i) an array of light emitting elements (210; 201a-d) producing a same color of light (see paragraph 104; Fig. 7), and (ii) a light steering element (103, 207) that cooperates with an array of light emitting elements (141) to direct light to at least one of the multiple views (see paragraphs 53, 56; Figs. 3A-3B, 11A-B, 12A-B); and
each one of the multiple sub-picture elements (141r, 141g, 141b) being capable to produce a selected one of a first color of light, a second color of light, and a third color of light (see column 59; Fig. 4).
While disclosing the multiple sub-picture elements as explained above as well as circuitry for controlling the display (see Fig. 10), there fails to be disclosure of a backplane including the electronic circuits as recited.
	Pourquier discloses an array of light emitting elements (4) formed on a substrate (25) (see paragraphs 108;109; Fig. 4), wherein a backplane (37) including electronic circuits electronically connected with the multiple picture elements and configured to individually drive each one of the multiple sub-picture elements (PR, PG, PB) (see paragraph 119; Fig. 5).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a backplane similar to that which is taught by Pourquier to be carried out in a display device similarly to that which is taught by Saigo to thereby apply electrical potential for activating the diodes for display (see Pourquier; paragraph 119).

	With reference to claim 6, Saigo and Pourquier disclose all that is required as explained above with reference to claim 1, wherein Saigo further discloses that each one of the light emitting elements in the array of light emitting elements is a light emitting diode (LED) (see paragraph 104).

claim 7, Saigo and Pourquier disclose all that is required as explained above with reference to claim 6, and while Saigo discloses the usage of LED there fails to be disclosure of inorganic LEDs as recited.
Pourquier further discloses the usage of light emitting diodes that are inorganic LEDs (see paragraph 60).
Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of inorganic LEDs as taught by Pourquier as an alternative to the LEDs as taught by Saigo to thereby improve display quality while reducing power consumption.

With reference to claim 8, Saigo and Pourquier disclose all that is required as explained above with reference to claim 6, wherein Saigo further discloses that the multiple sub-picture elements include: a first sub-picture element configured for producing light at a first wavelength, a second sub-picture element configured for producing light at a second wavelength, the second wavelength being different from the first wavelength, and a third sub-picture element configured for producing light at a third wavelength, the third wavelength being different from the first and second wavelengths (in disclosing displaying red, green, and blue color; see paragraph 59; Fig. 4) .

claim 11, Saigo and Pourquier disclose all that is required as explained above with reference to claim 8, while Saigo discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited in the claim.
Pourquier further discloses a first converter arrangement optically coupled with the first sub-picture element and configured for converting light produced by the first sub-picture element from the first wavelength to a first modified wavelength; and a second converter arrangement optically coupled with the second sub-picture element and configured for converting light produced by second sub-picture element from the second wavelength to a second modified wavelength (in teaching photoluminescent particles for converting light produced by the light emitting elements to a modified wavelength (see paragraphs 51, 126-127; Figs. 6B-G).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having RGB color output similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 12, Saigo and Pourquier disclose all that is required as explained above with reference to claim 11, while Saigo 
Pourquier further discloses that at least one of the first converter arrangement, and the second converter arrangement is formed at least in part of a composition including phosphorous (see paragraph 53).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having RGB color output similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 13, Saigo and Pourquier disclose all that is required as explained above with reference to claim 11, while Saigo discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited.
Pourquier further discloses that wherein at least one of the first converter arrangement and the second converter arrangement includes quantum dots (see paragraph 53).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of quantum dots for the converting means of the array of light emitting elements similar to that 
	
With reference to claim 14, Saigo and Pourquier disclose all that is required as explained above with reference to claim 13, while Saigo discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of the usage of quantum dots as recited. 
Pourquier further discloses wherein the first converter arrangement includes quantum dots of a first size and the quantum dots for the second converter arrangement includes quantum dots of a second size (see paragraphs 64, 68, 72).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of quantum dots for the converting means of the array of light emitting elements similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 15, Saigo and Pourquier disclose all that is required as explained above with reference to claim 1, wherein Pourquier further discloses that the same semiconductor substrate (25) includes at least one or more of GaN, GaAs, AI2O3, Si, SiC, GaiCb, alloys thereof, and derivatives thereof (see paragraphs 60, 137).

With reference to claim 16, Saigo and Pourquier disclose all that is required as explained above with reference to claim 1, wherein Pourquier further discloses that the light emitting elements includes at least one of AIN, GaN, InN, AlAs, GaAs, InAs, A1P, GaP, InP, alloys thereof, and derivatives thereof (see paragraphs 53, 60).

With reference to claim 17, Saigo and Pourquier disclose all that is required as explained above with reference to claim 1, while Saigo has a geometric arrangement (see Fig. 7), there fails to be disclosure of the geometric arrangement as recited.
Pourquier further discloses wherein the array of light emitting elements in each one of the multiple sub-picture elements has a geometric arrangement to allow adjacent placement of at least two sub-picture elements (see paragraph 100).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having a geometric shape of the sub-picture elements similar to that which is taught by Pourquier to be used alternatively 

With reference to claim 18, Saigo and Pourquier disclose all that is required as explained above with reference to claim 17, while Saigo has a geometric arrangement (see Fig. 7), there fails to be disclosure of the geometric arrangement as recited.
Pourquier further discloses wherein the geometric arrangement is one of a hexagonal shape, a square shape, and a rectangular shape (in teaching an elongated three-dimensional shape; see paragraph 111).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having a geometric shape of the sub-picture elements similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 19, Saigo and Pourquier disclose all that is required as explained above with reference to claim 1, wherein Saigo further discloses that the sub-picture element produces an optical output having a specific color (RGB) and spatial directionality (see paragraphs 74-75).

Pourquier further discloses that the sub-picture element produces an optical output having a specific intensity (see paragraphs 51-52, 61).
Therefore it would have been obvious to one of ordinary skill in the art to allow an optical output having a specific intensity similar to that which is taught by Pourquier to be carried out in a device similar to that which is taught by Saigo to thereby allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 28, Saigo and Pourquier disclose all that is required as explained above with reference to claim 1, and while Saigo discloses multiple sub-picture elements as explained above, there fails to be disclosure of the sub-picture elements being sized as recited.
Pourquier further discloses a size of each one of the multiple sub-picture elements is between about 10 microns and about 1,000 microns (see paragraph 66).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements for each of the sub-picture elements similar to that which is taught by Pourquier to be used alternatively to the light emitting 

With reference to claim 37, Saigo and Pourquier disclose all that is required as explained above with reference to claim 1, wherein Saigo further discloses that the electronic circuits (221) are configured to individually drive each one of the light emitting elements in each one of the multiple sub-picture elements (in teaching that the control unit controls the panel (204) and the light source (210) on the basis of the directionality for displaying an image; see paragraphs 129-130).

With reference to claim 40, Saigo and Pourquier disclose all that is required as explained above with reference to claim 1, wherein Saigo multiple sub-picture elements are all fabricated on the same semiconductor substrate (104) (see paragraphs 43, 59; Figs. 2, 4).

With reference to claim 41, Saigo discloses a light field display (100) (see Figs. 1-2) for producing multiple views (see paragraph 36; Figs. 3A-B), comprising:
a plurality of picture elements (141) each including a plurality of sub-picture elements (141r, 141g, 141b) monolithically integrated on a single semiconductor substrate (204) (see paragraphs 43, 59; Figs. 4, 7), 

While Saigo discloses sub-picture elements configured to produce a first, second and third light having different wavelengths, there fails to be disclosure of the sub-picture elements including an array of light emitting diodes that generate the different wavelengths and backplane electronic circuits for driving the sub-picture elements as recited.
Pourquier discloses multiple picture elements (Prgb) wherein the plurality of picture elements includes a first sub-picture element including a first array of adjacent light emitting elements (6-1), the first array of light emitting elements being configured for producing light at a first wavelength (red), a second sub-picture element including a second array of adjacent light emitting elements (6-2), the second array of light emitting elements being configured for producing light at a second wavelength (green), the second wavelength being different from the first wavelength, and a third sub-picture element including a third array of adjacent light emitting elements (6-3), the third array of light emitting elements being configured for producing light at a third wavelength (blue), the third wavelength being different from the first and second wavelengths (131-133; Figs. 6F-7),
wherein a backplane (37) including electronic circuits electronically connected with the multiple picture elements and configured to individually 
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of an array of light emitting elements and a backplane similar to that which is taught by Pourquier to be carried out in a display device similarly to that which is taught by Saigo to thereby apply electrical potential for activating the diodes for display (see Pourquier; paragraph 119).

With reference to claim 44, Saigo and Pourquier disclose all that is required as explained above with reference to claim 41, wherein Saigo further discloses wherein each one of the plurality of sub-picture elements (141) includes a light steering optical element (103, 207) optically coupled with that one of the plurality of sub-picture elements for directing light produced by that one of the plurality of sub-picture elements in a selected direction (see paragraphs 53, 56; Figs. 3A-B, 11A-B).

With reference to claim 45, Saigo and Pourquier disclose all that is required as explained above with reference to claim 44, wherein Saigo  wherein the light steering optical element (208) includes at least one of a microlens, at least one and a grating (see paragraph 107).

With reference to claim 47, Saigo and Pourquier disclose all that is required as explained above with reference to claim 41, while Saigo discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited in the claim.
Pourquier further discloses a first converter arrangement optically coupled with the first sub-picture element and configured for converting light produced by the first sub-picture element from the first wavelength to a first modified wavelength; and a second converter arrangement optically coupled with the second sub-picture element and configured for converting light produced by second sub-picture element from the second wavelength to a second modified wavelength (in teaching photoluminescent particles for converting light produced by the light emitting elements to a modified wavelength (see paragraphs 51, 126-127; Figs. 6B-G).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having RGB color output similar to that which is taught by Pourquier to be used alternatively to the light emitting elements 

With reference to claim 48, Saigo and Pourquier disclose all that is required as explained above with reference to claim 47, while Saigo discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited.
Pourquier further discloses that at least one of the first converter arrangement, and the second converter arrangement is formed at least in part of a composition including phosphorous (see paragraph 53).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of an array of light emitting elements having RGB color output similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 49, Saigo and Pourquier disclose all that is required as explained above with reference to claim 47, while Saigo discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of a converter arrangement as recited.
at least one of the first converter arrangement and the second converter arrangement includes quantum dots (see paragraph 53).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of quantum dots for the converting means of the array of light emitting elements similar to that which is taught by Pourquier to be used alternatively to the light emitting elements taught by Saigo in order to allow resolution to be increased while optimizing contrast (see Pourquier; paragraphs 5-6).

With reference to claim 50, Saigo and Pourquier disclose all that is required as explained above with reference to claim 49, while Saigo discloses producing light at a first and second wavelength as explained above, there fails to be disclosure of the usage of quantum dots as recited. 
Pourquier further discloses wherein the first converter arrangement includes quantum dots of a first size and the quantum dots for the second converter arrangement includes quantum dots of a second size (see paragraphs 64, 68, 72).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to allow the usage of quantum dots for the converting means of the array of light emitting elements similar to that which is taught by Pourquier to be used alternatively to the light emitting 

With reference to claim 51, Saigo and Pourquier disclose all that is required as explained above with reference to claim 41, while Saigo discloses wherein the first, second, and third arrays of adjacent light emitting elements (201) are all fabricated on the same semiconductor substrate (210) (see paragraph 97; Fig. 7).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Saigo and Pourquier as applied to claim 1 above, and further in view of Yang et al. (US Patent Publication No. 2016/0351855; hereinafter Yang).
With reference to claim 2, Saigo and Pourquier disclose all that is required as explained above with reference to claim 1, however fails to disclose the usage of a bonding element as recited in the claim.
Yang discloses an electronic device (10) having an active display area (46, 146) composed of display pixels (86) composed of light-emitting diodes (see paragraph 66) wherein for each one of the subpicture elements (146), the light steering optical element (134) is aligned and bonded (144) to the array of light emitting elements of the respective sub picture element (146) (see paragraph 88; Fig. 18).  


With reference to claim 3, Saigo, Pourquier, and Yang disclose all that is required as explained above with reference to claim 2, wherein Saigo further discloses that the light steering optical element (208) includes at least one of a microlens, at least one and a grating (see paragraph 107).


Claims 5 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Saigo and Pourquier as applied to claim 1 above, and further in view of Kim et al. (US Patent Publication No. 2018/0067329; hereinafter Kim).
        With reference to claim 5, Saigo and Pourquier disclose all that is required as explained above with reference to claim 1, and Saigo while disclosing an optical element for each one of the multiple sub-picture elements (see Fig. 7), there fails to be disclosure that the optical element optimizes a chromatic aberration as recited.
multiple sub-picture elements (105, 107, 109) (see paragraphs 66-67), the light steering optical element (210) optimizes a chromatic aberration for a color of light produced by that one of the multiple sub-picture elements (see paragraphs 68-69).
        Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of an optical element that optimizes a chromatic aberration similar to that which is taught by Kim to be carried out in a device similar to that which is taught by Saigo and Pourquier to thereby minimize chromatic aberration and image distortion (see Kim; paragraph 29).

        With reference to claim 46, Saigo and Pourquier disclose all that is required as explained above with reference to claim 44, and Saigo while disclosing an optical element for each one of the multiple sub-picture elements (see Fig. 7), there fails to be disclosure that the optical element optimizes a chromatic aberration as recited.
        Kim discloses a display device (200) (see paragraphs 53-54) having an optical element (210) (see paragraph 48) wherein for multiple sub-picture elements (105, 107, 109) (see paragraphs 66-67), the light steering optical element (210) optimizes a chromatic aberration for a color of light produced by that one of the multiple sub-picture elements (see paragraphs 68-69).
.


Claims 9 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Saigo and Pourquier as applied to claim 1 above, and further in view of Banna et al. (US Patent Publication No. 2017/0358562; hereinafter Banna).
With reference to claim 9, Saigo and Pourquier disclose all that is required as explained above with reference to claim 8, and while Pourquier discloses the LEDs are arranged in clusters (see Figs. 4A, 6A) and formed of inorganic material (see paragraph 69), there fails to be disclosure of the compositions of the LEDs as recited.
Banna discloses a LED display device (100) wherein the LED device comprises a plurality of LEDs (122) (see paragraphs 14-15; Figs. 1-2) wherein the first sub-picture element includes a first LEDs (red) formed at least in part of indium-gallium-nitride (lnGaN) with a first composition of indium (In) (see paragraph 41), the second sub-picture element includes a second LEDs (green) formed at least in part of InGaN , the second composition of In being different from the first composition of In (see paragraph 41), and the third sub-picture element includes a third LEDs (blue) formed at least in part of InGaN with a third composition of In, the third composition of In being different from the first and second compositions of In (see paragraph 41).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of LED compositions similar to that which is taught by Banna to be carried out in a display device similar to that which is taught by Saigo and Pourquier to thereby increase brightness while enhancing the display quality.

With reference to claim 42, Saigo and Pourquier disclose all that is required as explained above with reference to claim 41, and while Saigo further discloses that the first, second, and third array of adjacent light emitting elements includes adjacently located light emitting diodes (LEDs) (see paragraph 104), and Pourquier discloses the usage of inorganic LEDs arranged in clusters (see Figs. 4A, 6A) and formed of inorganic material (see paragraph 69), there fails to be disclosure of the LEDs formed of the compositions as recited.
Pourquier further discloses a first group of adjacently located light emitting diodes (LEDs) (red) formed at least in part of indium-gallium-
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of LED compositions similar to that which is taught by Banna to be carried out in a display device similar to that which is taught by Saigo and Pourquier to thereby increase brightness while enhancing the display quality.

With reference to claim 43, Saigo and Pourquier disclose all that is required as explained above with reference to claim 42, wherein Saigo further discloses that the electronic circuits (221) wherein the electronic circuits are configured for individually driving each one of the LEDs in the first, second, and third sub-picture elements (in teaching that the control unit controls the panel (204) and the light source (210) on the basis of the directionality for displaying an image; see paragraphs 129-130).

Response to Arguments
The terminal disclaimer filed on 12/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/391850, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s arguments with respect to claims 1-3, 5-9, 11-19, 28, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
		a. KROON et al. (US PGPub 2016/0234487) discloses an auto-stereoscopic display device comprising a sub pixel arrangement of OLED display pixels and a lens sheet for projecting each display subpixel of a group in different directions to form several views for the user (see abstract, paragraphs 56-60).

		c. AHMED (US PGPub 2019/0214529) discloses an apparatus comprising multiple LEDs forming monolithic multi-color LED pixels and the materials used for forming LEDs and the substrates on which LEDs are formed (see abstract; paragraph 20-32, 54-60; Figs. 2, 4)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625